      Case 2:17-cv-02186-JAM-EFB Document 24 Filed 08/27/20 Page 1 of 2



1    BARBARA I. ANTONUCCI (SBN 209039)
     bantonucci@constangy.com
2    CHRISTIN A. LAWLER (SBN 272607)
     clawler@constangy.com
3
     CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
4    601 Montgomery Street, Suite 350
     San Francisco, CA 94111
5    Telephone: (415) 918-3000
     Facsimile: (415) 918-3034
6
     Attorneys for Defendant
7
     TARGET CORPORATION
8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10
     VEER BAHADUR SINGH,                           Case No.:   2:17-cv-02186-JAM-EFB PS
11

12                 Plaintiff,                      NOTICE OF SUBMISSION OF DEFENDANT
                                                   TARGET CORPORATION’S CONFIDENTIAL
13          vs.                                    SETTLEMENT CONFERENCE STATEMENT

14   TARGET CORPORATION,
15
                   Defendant.
16

17

18

19   TO THE COURT AND PLAINTIFF VEER BAHADUR SINGH APPEARING PRO SE:
20          Please take notice that Defendant Target Corporation has submitted its Confidential
21   Settlement Conference Statement in preparation for the Settlement Conference set for September
22   3, 2020 at 10:00 a.m.
23   Dated: August 27, 2020        CONSTANGY, BROOKS, PROPHETE & SMITH LLP
24

25                                     By:
                                             Barbara I. Antonucci
26
                                             Christin A. Lawler
27                                           Attorneys for Defendant
                                             TARGET CORPORATION
28

                                        1
     NOTICE OF SUBMISSION OF CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT
       Case 2:17-cv-02186-JAM-EFB Document 24 Filed 08/27/20 Page 2 of 2


                                   CERTIFICATE OF SERVICE
1                                   SINGH V. TARGET CORPORATION
                        USDC, Eastern District, Case No. 2:17-cv-02186-JAM-EFB
2
           I am over 18 years of age and not a party to the within entitled action. I am employed in the
3
     County of San Francisco, and my business address is 601 Montgomery St. Suite 350, San Francisco,
4    CA 94111.

5           On August 27, 2020, I served a copy of the following:
6           NOTICE OF SUBMISSION OF DEFENDANT TARGET CORPORATION’S
                CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT
7
     on the parties to this action by the following method:
8
9     BY UNITED STATES MAIL: I enclosed the document(s) in a sealed envelope or package
     addressed to the persons at the addresses listed in the Service List and placed the envelope for
10   collection and mailing, following our ordinary business practices with the United States Postal
     Service, in a sealed envelope with postage fully prepaid. I am readily familiar with Constangy,
11   Brooks, Smith & Prophete, LLP's practice for collecting and processing correspondence for mailing.
12

13    BY ELECTRONIC MAIL: I electronically served, from e-mail lmarquez@constangy.com,
     the document(s) listed above to the e-mail address(es) to the person(s) listed in the Service List on
14   the above date. I am readily familiar with Constangy, Brooks, Smith & Prophete, LLP's practice
     for collecting and processing correspondence for mailing.
15

16   Pursuant to F.R.Civ.P 5, I served the following persons and/or entities by E-mail and Regular mail:
17
     Veer B. Singh                                       Plaintiff in pro se
18
     301 Woodfield Court
19   Roseville, CA 95747
     Phone: (916) 759-8623
20   E-mail: singhveer229@gmail.com
21

22   [FEDERAL] I declare that I am employed in the office of a member of the bar of this court at
     whose direction the service was made, under penalty of perjury under the laws of the United
23   States of America that the foregoing is true and correct.
24
           Executed on August 27, 2020 at San Francisco, California.
25

26
                                                  __________________________________
27                                                Luis Marquez

28

                                        2
     NOTICE OF SUBMISSION OF CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT
